Citation Nr: 9922279	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-33 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include dementia and chronic 
brain syndrome, on a secondary basis.

2. Entitlement to an increased rating for residuals of a 
shell fragment wound to the right thigh, Muscle Groups XIV 
and XVII, currently evaluated as 20 percent disabling.

3. Entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the left thigh, Muscle Group XV.

4. Entitlement to a compensable evaluation for residuals of a 
shell fragment wound to the right leg, Muscle Group XI.

5. Entitlement to a compensable evaluation for scar, 
residuals of a shell fragment wound to the left eyebrow.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had recognized guerrilla service from October 
1942 to November 1945.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1997 decision of the Regional Office (RO) which 
denied his claim for service connection for dementia on a 
secondary basis, and which denied his claims for increased 
ratings for the residuals of his service-connected shell 
fragment wounds.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for post-traumatic stress 
disorder; residuals of a shell fragment wound to Muscle 
Groups XIV and XVII of the right thigh; residuals of a 
shell fragment wound to Muscle Group XV of the left thigh; 
residuals of a shell fragment wound to Muscle Group XI of 
the right leg; and residuals of a shrapnel wound of the 
left eyebrow.  

3. The preponderance of the evidence demonstrates that any 
current psychiatric disability other than post-traumatic 
stress disorder, to include dementia and chronic brain 
syndrome, is not proximately due to or the result of a 
service-connected disability.  

4. The residuals of the shell fragment wound of the right 
thigh are manifested by limitation of motion of the hip; 
it is not productive of more than moderate impairment.

5. The residuals of the shell fragment wound of the right leg 
are manifested by full range of motion of the knee, 
without evidence of any muscle atrophy.  

6. The shell fragment wound residuals of the left thigh are 
manifested by slight limitation of motion of the hip, and 
full range of motion of the knee.  It is not productive of 
more than slight impairment.

7. The scar of the left eyebrow is not more than slightly 
disfiguring.  


CONCLUSIONS OF LAW

1. A psychiatric disorder other than post-traumatic stress 
disorder, to include dementia and chronic brain syndrome, 
is not proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

2. A rating in excess of 20 percent for residuals of a shell 
fragment wound of the right thigh, Muscle Groups XIV and 
XVII is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.55, 4.56, 4.71a, Diagnostic Codes 
5314, 5317 (1998).

3. A compensable rating for residuals of a shell fragment 
wound of the right leg, Muscle Group XI is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 
4.56, 4.71a, Diagnostic Code 5311 (1998).

4. A compensable rating for residuals of a shell fragment 
wound of the left thigh, Muscle Group XV, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.55, 4.56, 4.71a, Diagnostic Code 5314, 5315 
(1998).

5. A compensable evaluation for scar of the left eyebrow, 
residuals of a shrapnel wound, is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted well-grounded claims as required by 38 U.S.C.A. 
§ 5107.  The Court has held that a well-grounded claim is one 
which is plausible, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In this case, the veteran's statements and some of the 
medical evidence concerning the onset of dementia, as well as 
the evidence regarding the severity of the symptoms of his 
service-connected shell fragment wound is sufficient to 
conclude that his claims are well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629; Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  No further development is necessary in 
order to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).


I. Service Connection for a Psychiatric 
Disorder other than Post-Traumatic 
Stress Disorder, to include Dementia 
and a Chronic Brain Syndrome, on a 
Secondary Basis

Factual background

Most of the service medical records have not been associated 
with the claims folder.  There was no indication of any 
psychiatric abnormality on the separation examination in 
April 1946.   

In a statement dated in October 1996, a private physician 
reported that he had treated the veteran for many years and 
had examined him that month.  The veteran's complaints 
included recurrent head pains, followed by dizziness, 
delirium, insomnia and loss of memory.  During the 
examination, the veteran described the circumstances of his 
head injury during service.  Following an examination, the 
diagnosis was chronic brain syndrome.  It was noted that 
there was impairment of intellectual function, orientation, 
memory, judgment, lability and shallowness of affect.  It was 
noted that this was proximally due to or the result of the 
residual of the shell fragment wound of the left forehead.  A 
psychiatric evaluation was recommended.   

The veteran was afforded a Department of Veterans Affairs 
(VA) examination for scars in January 1997.  It was indicated 
that the veteran had a scar over the left eyebrow.  It was 
concluded that the veteran's dementia was not secondary to 
the veteran's service connected scar of the left eyebrow.  

On VA psychiatric examination in January 1997, it was noted 
that the veteran was being seen for his claim of dementia 
associated with brain trauma.  He related that he always felt 
dizzy and indicated that it started when he was discharged
from service.  An examination disclosed that the veteran had 
no psychomotor disturbance.  His affect was appropriate and 
he interacted clearly.  His memory and judgment were intact.  
He had insight into his current psychosocial status.  The 
diagnosis was that the veteran's condition was not 
attributable to the diagnosis of dementia.

A VA psychiatric examination was conducted in April 1998.  
The examiner noted that the claims folder was reviewed.  The 
veteran reported that he had frequent headaches which were 
sometimes associated with dizziness.  A mental status 
examination showed that the veteran was relevant and his mood 
was occasionally depressed.  He had no psychotic features or 
delusions.  He complained of dizziness.  His insight and 
judgment were fair.  The examiner concluded that it was his 
opinion that the shell fragment wound of the left eyebrow was 
not related to any neuropsychiatric condition found.

The veteran has been granted service connection for post-
traumatic stress disorder, evaluated as 30 percent disabling; 
residuals of a shell fragment wound to Muscle Groups XIV and 
XVII of the right thigh, evaluated as 20 percent disabling; 
residuals of a shell fragment wound to  Muscle Group XV of 
the left thigh, evaluated as noncompensable; residuals of a 
shell fragment wound to Muscle Group XI of the right leg, 
evaluated as noncompensable; and residuals of a shrapnel 
wound to the left eyebrow, evaluated as noncompensable.

Analysis 

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

As indicated, service connection is in effect for post-
traumatic stress disorder, evaluated as 30 percent disabling; 
residuals of a shell fragment wound to Muscle Groups XIV and 
XVII of the right thigh, evaluated as 20 percent disabling; 
residuals of a shell fragment wound to  Muscle Group XV of 
the left thigh, evaluated as noncompensable; residuals of a 
shell fragment wound to Muscle Group XI of the right leg, 
evaluated as noncompensable; and residuals of a shrapnel 
wound to the left eyebrow, evaluated as noncompensable.  The 
veteran has claimed entitlement to service connection for a 
psychiatric disorder other than post-traumatic stress 
disorder, to include chronic brain syndrome or dementia.  The 
veteran has not argued, and in fact, there is no evidence 
that a psychiatric disorder other than post-traumatic stress 
disorder, to include chronic brain syndrome or dementia, was 
incurred in service.  It is the veteran's primary contention 
that he has a psychiatric disorder other than post-traumatic 
stress disorder, to include chronic brain syndrome or 
dementia, that is proximately due to or the result of the 
shell fragment wound that he sustained to his left eyebrow.  
If the veteran is to be successful in his claim, essentially, 
the evidence before the Board must lead to the conclusion 
that it is as least as likely as not that he has a 
psychiatric disorder other than post-traumatic stress 
disorder, to include chronic brain syndrome or dementia, that 
is aggravated by, proximately due to or the result of the 
veteran's service-connected shell fragment wound to the left 
eyebrow.  38 C.F.R. § 3.310.  If the preponderance of the 
evidence shows otherwise, the veteran's claim must be denied.  

The veteran himself has theorized that a psychiatric disorder 
other than post-traumatic stress disorder, to include chronic 
brain syndrome or dementia, is a residual of the shell 
fragment wound to the right eyebrow.  Although the veteran 
earnestly believes this to be true, even an educated guess 
requires some evidentiary foundation to place the possibility 
of causation in equipoise with mere coincidence.  38 U.S.C.A. 
§ 5107(a).  More specifically, with respect to any medical 
conjectures that could be made on his part, the veteran has 
not been shown to possess the medical background required to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Lay hypothesizing, particularly in the 
absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

In the category of supporting medical authority from those 
who do have the requisite medical background, the veteran has 
offered into evidence his private physician's medical 
examination report in which the examiner concluded that the 
veteran has chronic brain syndrome as a result of the shell 
fragment wound of the left forehead.  There is no indication 
that this conclusion was based on a review of the veteran's 
medical records.  Further, it was the veteran's private 
physician's own suggestion that the veteran be evaluated by a 
psychiatrist.  In fact, the veteran was subsequently afforded 
two psychiatric examinations by the VA.  Following the 
January 1997 VA psychiatric examination, the examiner opined 
that the veteran's "condition was not attributable to the 
diagnosis of dementia."  Similarly, following the more 
recent VA psychiatric examination, conducted in January 1998, 
it was concluded that the shell fragment wound of the left 
eyebrow was not related to any psychiatric condition that was 
found.  The Board finds that these opinions are of greater 
probative value than the conclusion reached by the veteran's 
private physician.  This is because the opinion rendered 
following the VA examination in 1997 and 1998 were made by 
physicians trained in the diagnosis and treatment of mental 
disorders, and as to the 1998 opinion, it was based on a 
review of the veteran's claims folder.  The Board concludes, 
therefore, that the preponderance of the evidence as a whole 
is against the claim for service connection for a psychiatric 
disorder other than post-traumatic stress disorder, to 
include chronic brain syndrome and dementia, on a secondary 
basis.


II.  An Increased Rating for Residuals of 
Shell Fragment Wounds to the Right Thigh, 
Right Leg, Left Thigh and Left Eyebrow

Factual Background

An extract of records dated in March 1946 reveals that the 
veteran had been hit by shrapnel in June 1945.  On the 
separation examination in April 1946, the space provided to 
list musculoskeletal defects was blank.

In an affidavit dated in September 1950, two individuals 
related that they had served with the veteran and that he had 
been wounded in service.  They stated that the veteran 
received wounds to the right hip, right leg, left leg and 
left eye.  

The veteran was afforded VA eye and orthopedic examinations 
in January 1951.  It was noted that from the junction of the 
middle and outer 1/3 of the left superciliary ridge up, there 
was a superficial, non-adherent, linear scar 3/4 inch long.  
There was no keloid, palpable foreign body or bone defect.  
An examination of the right lower extremity revealed that 
from 1 inch below the anterior superior spine of the ileum 
posteriorly, there was an irregular, horizontal, adherent 
broad scar.  There was slight injury to the tensor fascia 
lata muscle.  On the postero-medial surface of the midportion 
of the calf was a horizontal, superficial, adherent scar.  
Slightly above the posterior end was a similar bullet-shaped 
scar.  There was no keloid, palpable foreign body or muscle 
injury.  The motion at the hip was not impaired.  With 
respect to the left lower extremity, on the antero-medial 
surface of the upper portion of the thigh was a slightly 
adherent scar.  There was no keloid and no palpable foreign 
body or muscle injury.  There was no atrophy of the thighs or 
calves, and they were of the same size by actual measurement.  
There was no anesthesia or hyperesthesia.  An X-ray of the 
right hip revealed nothing unusual.  An X-ray of the left 
thigh and legs showed no abnormality.  The diagnoses were 
residuals of shrapnel fragment wounds, scars, adherent and 
non-adherent of the left forehead, right thigh and calf and 
left thigh; and mild injury of the tensor facia lata, right.

Based on the evidence summarized above, the RO, by rating 
action dated in February 1951, granted service connection for 
shell fragment wound residuals, Muscle Group XIV of the right 
thigh, evaluated as 10 percent disabling; and scars of the 
right leg, left thigh and left forehead, residuals of 
superficial shell fragment wounds, evaluated as 
noncompensable.

The veteran was examined by the VA in May 1973.  There was a 
scar on the lateral aspect of the right hip, just above the 
greater trochanter of the right femur, with much scar tissue.  
It was non-depressed and non-tender, with injury to the 
tensor facia lata and gluteus maximus.  The pertinent 
diagnosis was scar on the right hip, allegedly the residual 
of a shrapnel wound, moderately severe, with injury to Muscle 
Groups XIV and XVII.  

Based on the findings on the VA examination, the RO, in a 
rating decision dated in June 1973, assigned a 20 percent 
evaluation for residuals of a shell fragment wound of Muscle 
Groups XIV and XVII of the right thigh.  Separate 
noncompensable evaluations were assigned for the residuals of 
a shell fragment wound of the right leg, left thigh and left 
eyebrow.  These ratings have remained in effect for many 
years, and are protected.  38 U.S.C.A. § 110 (West 1991). 

The veteran was seen by a private physician in October 1996.  
It was noted that the physician had seen the veteran for many 
years.  He complained of continuous, recurrent pain over the 
right thigh with pain at the right hip joint and right leg 
joint, especially on motion of the right lower extremity.  He 
also reported continuous, recurrent productive pain on the 
left thigh, including the left leg joint.  Examination of the 
right thigh revealed a scar on the lateral aspect of the 
right hip, above the greater trochanter of the right femur.  
There was much scar tissue.  There was a scar on the postero-
medial aspect of the middle third of the right leg.  It was 
depressed, with possible pain with injury to Muscle Group XI.  
Flexion of the leg was limited to 30 degrees and extension 
was limited to 30 degrees.  The diagnoses included residuals 
of a shell fragment wound of the left forehead; residuals of 
a shell fragment wound of the right thigh and residuals of a 
shell fragment wound of the right leg.  

The veteran was afforded an examination for scars by the VA 
in January 1997.  It was noted that there were scars of the 
left eyebrow, right hip joint and right gastrocnemius muscle.  
The scar of the right hip was noted to be depressed.  It was 
indicated that there was no keloid formation, adherence or 
herniation.  No swelling, inflammation or ulceration was 
noted.  The scars were not tender and painful.  It was 
indicated that the scars were disfiguring.  There was no 
limitation of function.  A color photograph of the veteran's 
face was included with the examination report.

A VA examination of the muscles was also conducted in January 
1997.  There was muscle atrophy loss of the area near the 
scar over the right thigh.  There was no muscle atrophy over 
the leg.  There was scar formation present over the 
anterolateral aspect of the right thigh.  There were 
adhesions to underlying fascia and muscles on adduction.  
Muscle grading was good.  There was pain on the right scar, 
especially on stretching.  There was no evidence of muscle 
herniation.  The diagnoses were shell fragment wound injuries 
to the right thigh (Muscle Groups XIV and XVII), right leg 
(gastrocnemius) and left leg.  

The veteran was also afforded a VA examination of the joints 
in January 1997.  There was no swelling.  There was deformity 
on the scar area with contracture.  No instability or 
subluxation of the knee was noted.  Flexion of the right hip 
was 0-100 degrees, extension was to 0 degrees, internal and 
external rotation were from 0-10 degrees abduction was from 
0-30 degrees, and adduction was from 0-10 degrees.  Flexion 
of the left hip was from 0-120 degrees, extension was to 0 
degrees, internal and external rotation were from 0-10 
degrees, abduction was from 0-30 degrees and adduction was 
from 0-15 degrees.  Range of motion of the right knee was 
from 0-140 degrees.  X-rays of the hips revealed minimal 
degenerative arthritis.  An X-ray of the right femur was 
negative for retained metallic foreign body.  The diagnoses 
were shell fragment wound injuries to Muscle Groups XIV and 
XVII of the right thigh, gastrocnemius and left leg.  The 
examiner noted that the veteran claimed pain on the right 
scar and right leg.  It was noted that the veteran described 
functional loss as less than normal movement, weakened 
movement and pain on motion, especially on the right and 
especially in cold weather.  The examiner noted that the 
veteran could not tolerate long walks or excessive stress on 
the lower extremities.  

A VA examination of the joints was conducted in January 1998.  
The veteran reported pain in each thigh and the right leg.  
On examination, it was noted that he walked with a limp on 
the right leg.  There was tenderness on movement of the right 
hip.  Flexion of the right hip was from 0-115 degrees and 
abduction was from 0-35 degrees.  Left hip flexion was from 
0-125 degrees and abduction was from 0-45 degrees.  Motion 
was painful at 115-125 degrees on the right.  There was no 
limitation of motion of the knees or ankles.  There was no 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness or redness.  The veteran stated that 
both legs get tired on long standing, long walking or hiking.  
There was no leg shortening.  X-rays of the hips revealed 
degenerative arthritis.  X-rays of the tibia and fibula 
showed no metallic foreign bodies.  X-rays of each femur were 
negative for metallic foreign bodies or fractures.  The 
diagnoses were healed scar of the left eyebrow, residuals of 
a shell fragment wound, with slight disfigurement; healed 
scar of the left thigh, with injury to Muscle Group XV, 
healed scar of the right thigh and residuals of a shell 
fragment wound, with injury to Muscle Group XIV.  It was 
noted that there was degenerative arthritis of both knees and 
the hip joints.  

On VA examination of the muscles in January 1998, the veteran 
complained of pain when he walked.  An examination revealed a 
scar on the medial aspect of the middle third of the left 
thigh.  It was non-tender and non-adherent.  There was a 
healed scar of the right thigh on the antero-lateral aspect.  
It was non-tender and slightly depressed.  A healed scar was 
noted on the right knee, residuals of a shell fragment wound.  
This scar was non-depressed, non-tender and non-adherent.  
The right leg scar was non-tender, non-adherent and non-
depressed.  In addition, it was indicated that there was a 
healed scar on the left superciliary ridge.  This was 
slightly depressed, non-adherent and non-tender.  There was 
no muscle herniation.  Both legs had good muscle strength.  
There was pain on flexion of the right knee, but no 
limitation of motion.  The diagnoses were healed scars of the 
right thigh, left thigh and right leg residuals of shell 
fragment wounds.

A VA examination for scars was also conducted in January 
1998.  The veteran complained of leg cramps and pains in the 
thigh and legs.  An examination revealed a healed scar in the 
left superciliary ridge.  It was non-tender and non-adherent.  
The scar was slightly depressed.  It was reported that there 
was superficial tissue loss.  There was no inflammation, 
edema or keloid formation.  The scar resulted in slight 
disfigurement.  It was noted that the veteran could close his 
eyes, elevate his brows and wink his eyes.  A color 
photograph was associated with the examination report.  The 
diagnosis was healed scar of the left eyebrow, with slight 
disfigurement.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59 (1998).

The Board notes that the veteran's condition has been 
evaluated as a muscle injury resulting from a gunshot wound, 
and that by regulatory amendment effective June 3, 1997, 
changes were made to the schedular criteria for evaluating 
muscle injuries, as set forth in 38 C.F.R. §§ 4.55, 4.56, and 
4.72.  See 62 Fed. Reg. 30237-240 (1997).  In Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991), the Court held that 
"where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to appellant should and we so hold will apply unless Congress 
provided otherwise or permitted the Secretary of Veterans 
Affairs (Secretary) to do otherwise and the Secretary did 
so."  Thus, the veteran's disability must be evaluated under 
the rating criteria concerning evaluation of disabilities 
residual to healed wounds involving muscle groups due to 
gunshot or other trauma which existed prior to July 3, 1997, 
and the current criteria, made effective on July 3, 1997, to 
determine which is more favorable to the veteran.  In the 
statement of the case issued in September 1997, the RO 
furnished the veteran the new criteria.  Although it appears 
that the RO has considered the veteran's claim only under the 
criteria which became effective in July 1997, the Board finds 
that no prejudice will result to him.  In this regard, the 
Board notes that the revised criteria for muscle injuries are 
similar in content, if not organization, to the criteria in 
effect prior to the revisions.  For instance, a through-and-
through injury with muscle damage shall be evaluated as no 
less than a moderate injury for each group of muscles 
damaged.  An open comminuted fracture with muscle or tendon 
damage will be treated as a severe injury of the muscle 
groups involved unless, for locations such as in the wrist or 
over the tibia, evidence establishes that the muscle damage 
is minimal.  The new criteria include such changes as the 
deletion of any reference to a history of unemployability as 
an indicator of or a prerequisite to a finding of a 
moderately severe injury and a deletion of the 
characterization of the requisite entrance and exit wounds as 
"large."  62 Fed.Reg. at 30238 (to be codified at 38 C.F.R. § 
4.56(a), (b)).  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The changes to the criteria effectuated in July 1997 merely 
altered the presentation of the information as provided, and 
no substantive change resulted.  38 C.F.R. § 4.73. 

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  As noted, this regulation was modified by regulatory 
amendment effective July 3, 1997.  As such, the Board will 
set forth the appropriate context for both the old and the 
new versions of that regulation.

Under the "old" version, 38 C.F.R. § 4.56 provided that a 
slight disability of the muscle was a simple wound of muscle 
without debridement, infection, or effects of laceration.  
The service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty and healing with good functional results.  There would 
be no consistent complaints of cardinal symptoms of muscle 
injury or painful residuals.  Objectively, the medical 
evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (as in effect prior to July 
3, 1997).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (as in 
effect prior to July 3, 1997).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds. 
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  38 
C.F.R. § 4.56(c) (as in effect prior to July 3, 1997).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile. X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability. 38 C.F.R. § 4.56(d) (as in 
effect prior to July 3, 1997).

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 (1998) provides that: (a) an open comminuted fracture 
with muscle or tendon damage will be rated as a severe injury 
of the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe or 
severe.

The Board notes that the new version of 38 C.F.R. § 4.56 is 
otherwise basically the same as the old version.  
Additionally, the current provisions of 38 C.F.R. § 4.56(a) 
and (b) were formerly contained in 38 C.F.R. § 4.72, 
effective prior to July 3, 1997. However, for the sake of 
clarity and in order to show that both versions have been 
fully considered by the Board, the Board will set forth the 
new version.

38 C.F.R. § 4.56(d)(1) describes slight disability of 
muscles: (i) Type of injury: simple wound of muscle without 
debridement or infection; (ii) History and complaint: service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section; (iii) Objective findings: 
minimal scar; no evidence of fascial defect, atrophy, or 
impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.

38 C.F.R. § 4.56(d)(2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue. Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

38 C.F.R. § 4.56(d)(3) describes moderately severe disability 
of muscles: (i) Type of injury: through and through or deep 
penetrating wound by small high velocity missile or large 
low-velocity missile, with debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; (ii) 
History and complaint: service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements; (iii) Objective 
findings: entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups; 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side; tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

38 C.F.R. § 4.56(d)(4) describes severe disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound due to high-velocity missile, or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; (ii) History and 
complaint: service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound; record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements; (iii) Objective findings: 
ragged, depressed and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function. If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) Visible or 
measurable atrophy; (E) Adaptive contraction of an opposing 
group of muscles; (F) Atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (G) Induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (1998).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca, 8 Vet. App. 202.

The Rating Schedule as it pertains to Muscle Group 
designations was also revised as of July 3, 1997, and here 
the changes were merely in the presentation of the 
identifying information pertaining to each Muscle Group.  
There is no substantive distinction between the rating 
criteria as established prior to July 3, 1997, and 
thereafter.  Group XIV was initially designated thus: 
"Anterior thigh group. (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris. (Function: Extension of knee (2, 
3, 4, 5) simultaneous flexion of hip and flexion of knee (1), 
tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII, 1, in postural support of body (6), acting 
with hamstrings in synchronizing hip and knee (1, 2).)" The 
criteria for rating disabilities of the muscle group provided 
for a 40 percent disability evaluation for a severe 
disability, 30 percent for moderately severe, 10 percent for 
moderate, and zero percent for slight disability.  The 
changes to the criteria effectuated in July 1997 merely 
altered the presentation of the information as provided, and 
no substantive change resulted.  38 C.F.R. § 4.73, DC 5314 
(1996); 38 C.F.R. § 4.73, DC 5314 (1998). 

Group XVII.  Function: Extension of hip (1); abduction of          
  thigh; elevation of opposite side of pelvis (2, 3); tension            
  of fascia lata and iliotibial (Maissiat's) band, acting 
with           
  XIV (6) in postural support of body steadying pelvis upon              
  head of femur and condyles of femur on tibia (1). Pelvic               
  girdle group 2: (1) Gluteus maximus; (2) gluteus medius; 
(3)           
  gluteus 
minimus..............................................          
     
Severe....................................................       
50
     Moderately 
Severe.........................................        40
     
Moderate..................................................        
20
     
Slight....................................................         
0
Diagnostic Code 5317.

Full range of motion on flexion of the hip is zero to 125 
degrees and on abduction is zero to 45 degrees. 38 C.F.R. § 
4.71, Plate II.

In order to assign a higher rating for the residuals of the 
veteran's shell fragment wound of the right thigh, the 
evidence must demonstrate that his disability is moderately 
severe under either Diagnostic Codes 5314 or 5317.  The Board 
acknowledges that the VA examinations establish that there is 
limitation of motion of the right hip.  However, while he had 
some pain, the limitation of motion is not more than slight 
even with the pain.  The Board also points out that no 
clinical evidence of limitation of motion of the right knee 
has been shown.  On the VA examination of the joints in 
January 1998, it was noted that there was no evidence of 
weakness or tenderness.  It was concluded that the scar was 
healed.  The evidence in support of the veteran's claim for a 
higher rating consists largely of his statements regarding 
the severity of his disability.  In contrast, the medical 
findings on examination are of greater probative value, and 
fail to establish that the residuals are more than moderate.

A 30 percent evaluation may be assigned for injuries to 
Muscle Group XI, which are severe.  When moderately severe, a 
20 percent evaluation may be assigned, and a 10 percent 
evaluation will be assigned when moderate.  Posterior and 
lateral crural muscles.  Muscles of the calf.  (1) Triceps 
surae (gastrocnemius and soleus); (2) tibialis posterior; (3) 
peroneus longus; (4) flexor hallucis longus: (5) flexor 
digitorum longus; (6) popliteus.  (Function:  Propulsion, 
plantar flexion of foot (1); stabilizing arch (2,3); flexion 
of toes (4,5); flexion of knee (6).) Diagnostic Code 5311.

As noted above, the veteran has been afforded several recent 
examinations by the VA to determine the severity of his 
disabilities.  With respect to the right leg, the Board notes 
that he has full range of motion of the knee and ankle.  
There was no evidence of muscle atrophy of the right leg on 
the VA examination in January 1997.  Good muscle strength was 
noted during the January 1998 VA examination.  It is also 
noted that the scar is not tender, adherent or depressed.  
The Board acknowledges that the veteran's private physician 
indicated in October 1996 that there was pain and limitation 
of motion of the right leg.  These clinical findings were 
contradicted by the repeated findings on the VA examinations 
conducted subsequent to the examination by the private 
physician.  The Board concludes that the preponderating 
weight of the evidence demonstrate that the residuals of the 
shell fragment wound of the right leg are not more than 
slight.  Thus, a higher rating is not warranted.  

Diagnostic Code 5315 provides evaluations for disability of 
muscle group XV, the mesial thigh group: (1) Adductor longus; 
(2) adductor brevis; (3) adductor magnus; and (4) gracilis.  
The functions of these muscles are as follows: Adduction of 
the hip (1, 2, 3, 4); flexion of the hip (1, 2); and flexion 
of the knee (4).  This code provides a zero percent rating 
for slight muscle injury, a 10 percent rating for moderate 
muscle injury, a 20 percent rating for moderately severe 
muscle injury, and a 30 percent rating for severe muscle 
injury.

With respect to the claim for an increased rating for the 
residuals of the shell fragment wound of the left thigh, the 
Board concedes that slight limitation of motion of the left 
hip has been shown on VA examination.  There is full range of 
motion of the left knee, with no evidence of subluxation or 
instability.  These findings confirm that the residuals are 
not more than slight.  Clearly, the evidence fails to 
establish that the residuals are moderately severe.  The 
Board concludes that the medical findings on examination are 
of greater probative value than the veteran's statements 
concerning the severity of the disability.  

A 10 percent evaluation may be assigned for moderately 
disfiguring scars of the head, face or neck.  When slight, a 
noncompensable evaluation is assignable.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

Finally, the veteran argues that an increased rating should 
be assigned for the residuals of the shrapnel wound of the 
left eyebrow.  The VA examinations reveal that the scar is 
healed, although slightly depressed.  It has been described 
as only slightly disfiguring.  Since there is no competent 
medical evidence establishing that the scar of the left 
eyebrow is more than slight, there is no basis on which a 
higher rating may be assigned.  This medical evidence is of 
greater probative value than the veteran's statements 
regarding the severity of the shrapnel wound.  Accordingly, 
the weight of the evidence is against the claim for an 
increased rating.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for dementia on a secondary basis is 
denied.  

An increased rating for residuals of a shell fragment wound 
to Muscle Groups XIV and XVII of the right thigh is denied.  

An increased rating for residuals of a shell fragment wound 
to Muscle Group XI of the right leg is denied.  

An increased rating for residuals of a shell fragment wound 
to Muscle Group XV of the left thigh is denied.  

An increased rating for scar, left eyebrow, residual of a 
shrapnel wound is denied.  




		
	Michael A. Pappas
	Acting Member, Board of Veterans' Appeals



 

